DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment/argument filed on 11/9/20 wherein claims 1-4, 7, 9, 12-19, 35, 37-38, 41-46 are pending and ready for examination. Claims 41-46 have been newly added, and no canceled claims have been cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-4, 7, 9, 12-19, 35, 37-38 and 41-46, are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2015/0276774 A1, Pollack.
As to independent claim 1, Pollack teaches "A method comprising: generating, by at least one processor using a workflow management layer stored in a memory device, a process plan for processing a sample in a sample container by a sample processing system comprising instruments for processing the sample;” ([abstract] and [0039] wherein the diagnostic process is controlled via a controller to control the process including a plurality of carriers and containers/instrument carrying samples which reads on “workflow management”, see [0041-0042] “Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers. A central controller can facilitate traffic direction, scheduling, and task management for carriers.”, also see [0101] “system memory” and fig 5. See claims 1-3 and [0111-0112]).  
“wherein the process plan comprises data regarding a process to be run on the sample, statuses of the instrument for processing the sample, and specific steps for preparing the sample for processing on one or more of the instruments;” ([abstract], [0041-0042], [0101], and claims 1-3, wherein the status of the carrier and containers/instrument being empty or full reads on “statuses of the instrument”, and wherein the steps of removing fluid from one container to another based on the management plan is disclosed. Moreover, [0115] and [0144] wherein the status to be reported and determined.)
“providing the process plan to a process control layer stored in the memory device, wherein the process control layer comprises a first software component is configured for reviewing and evaluating all samples waiting to be processed by the queues”, and fig 5-6 and [0122-0126]. See [0035] and fig 10A-B “handling queues” and [0067] “waiting in queues”, reads on “waiting to be processed”. Moreover, [0039-0040] wherein the modules reads on “software components” and wherein such components includes a combination of modules redundant, specialized, or analyzers modules. Moreover, [0042] the central controller reads on “first software component”)
“determining, by the at least one processor using the process control layer, an optimized route consistent with the process plan;” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is to provide an automated and more effective route. See [0086-0093] wherein the examples of the inclusion of intelligent carriers that preform autonomous controlling providing effective routes, reads on “optimized route”. One of ordinary skill in the at the time of the invention would recognize that improving the process speed is considered as an optimized process, wherein such optimizing is applied by determining an improved and autonomous decision of routes that expedite the process to become applicable in real time, i.e. the decision is not fully dependent of the central scheduler, instead the onboard intelligence of the carriers perform an autonomous decision; thus such routes are optimized [0089-0090].)
“dividing, by the process control layer, the optimized into a plurality of route to legs;” ([0086-0093] wherein different route paths to be determined/divided. Moreover, This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”, also see [0006] “one or more paths..”, also see [0052] and [0041-0045].)
“providing at least one of the plurality of route legs to a middle control layer, wherein the at least one processor and middle control layer, wherein the middle control layer comprises a second software component; generating with at least one processor and middle control layer instructions to control the operation of a subsystem comprising two or more of the instruments along the at least one of the plurality of routes legs;” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the decision of the carries is determined by the carriers, wherein the optimization is to provide an automated and more effective route, “subsystems in the automation system”, the autonomous control of the intelligent carriers reads on “middle control”/second software component. See [0086-0093] wherein the examples of the inclusion of intelligent carriers that contribute by preforming an autonomous controlling step that provides effective routes, and wherein at least two containers are included as at least one container to be filled while the other container to be emptied. See [0111-0112] “This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”)
“optimizing, by the middle control layer to reduce a number of scheduling requests by the middle control layer to the process control layer, the optimizing including autonomously, without interaction with the process control layer performing by the middle control layer at least one of the selecting one or more of the instruments that will achieve a faster possible processing and grouping the two or more instruments of carrier independent upon the central processor, and wherein faster and more effective route paths to be applied as in [0041-0045], also see [0111-0112] “can be assisted by real time processing” reads on “based on shared resources”; “the overall routing decision made by central controller”; “identifying next leg of a route”. Moreover, the grouping is applied in terms of some containers to be filled whereas the other to be emptied and so on is disclosed see [0111-0117] also see claims 1-3 wherein the grouping in terms of “place and pick up device”, “empty slot versus occupied slots”. Moreover, figs 5-6 the grouping in terms of having the same route for example route 3 and 4 both traverse route DFK of fig 6, also see [0121-0126].)
“and providing, by the at least one processor and the middle control layer, device commands to a device control layer, the device control layer comprises a third software component having instrument specific commands for a specific one of the two or more instruments in the optimized portion; and processing the sample using the optimized route including using instrument specific commands to cause the specific one of the tow or more instruments in the optimized portion to process the sample in the sample container.” ([0045] “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment”, “responsive of instructions”,  reads on “device control layer having instrument specific commands” and wherein more specific instructions reads on “third motion profile, traffic, trajectory rules, including onboard sensor… responsive to carriers environment”, see [0088-0091] “By moving processing capability and/or sensor capability onto each individual carrier, the carriers can participate actively and intelligently in their own routing through the track system.”, also see fig 5 and [0110] “onboard processor”, see claim 3-5. Also see [0086-0093], [0111-0112] and [0041-0045]. Moreover, [0039-0041], and [0048] “specialized” reads on “specific commands” and “third software component”. Furthermore, claims the commands that pertain empty versus occupied slot container also can read on third/more specific commands.)
Note: [0174] “Although the invention has been described with reference to exemplary embodiments, it is not limited thereto. Those skilled in the art will appreciate that numerous changes and modifications may be made to the preferred embodiments of the invention and that such changes and modifications may be made without departing from the true spirit of the invention.” i.e. combinations of different features/embodiments are applicable, expected by one of ordinary skill in the art. Also see [0039] “combination of a plurality of modules (which can include the same type of module or different types of modules)”

As to independent claim 7, Pollack teaches “A computer apparatus comprising: at least one processor; and a memory device storing a plurality of software components, executable by the at least one processor, the plurality of software components comprising: a workflow management layer operable to generate a process plan comprising a plurality of routes; wherein the process plan comprises data regarding a Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers. A central controller can facilitate traffic direction, scheduling, and task management for carriers.”, also see [0101] “system memory”, and fig 5.  Moreover, claim 1-3 wherein one or more paths to be determined and implemented, see [0006] and [0111-0112]. Furthermore, [abstract], [0041-0042], [0101], and claims 1-3, wherein the status of the carrier and containers/instrument being empty or full reads on “statuses of the instrument”, and wherein the steps of removing fluid from one container to another based on the management plan is disclosed. Moreover, [0115] and [0144] wherein the status to be reported and determined.) 
“a process control layer operable to select an optimized route in the plurality of routes, wherein the process control layer is configured for reviewing and evaluating all samples waiting to be processed by the sample processing system, and wherein the process control layer divides the selected optimized routes into a plurality of route legs;” ([0041-0042] “queues”, and fig 5-6 and [0122-0126]. See [0035] and fig 10A-B “handling queues” and [0067] “waiting in queues”, reads on “waiting to be processed”. Moreover, [0041-0045] and [011-0112] the central controller provides a central/global schedule, yet This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”, also see [0006] “one or more paths..”, also see [0052] and [0041-0045]. One of ordinary skill in the at the time of the invention would recognize that improving the process speed is considered an optimized process, wherein such optimizing is applied by determining an improved and autonomous decision of routes that expedite the process to become applicable in real time, i.e. the decision is not fully dependent of the central scheduler, instead the intelligent carriers perform an autonomous decision; thus such routes are optimized [0089-0090].)
“a device control layer having instrument specific commands configured to cause a specific one of the instruments to process the sample in the sample container;” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is to provide an automated and more effective route. See [0086-0093] wherein the inclusion of intelligent carriers that preform autonomous controlling providing effective routes, and wherein at least two containers are included as at least one container to be filled while the other container to be emptied. See [0111-This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”. Moreover, ([0045] “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment” reads on “device control layer having instrument specific commands”, see the rejection of claim 1 above, see [0088-0091] “By moving processing capability and/or sensor capability onto each individual carrier, the carriers can participate actively and intelligently in their own routing through the track system.”) 
“and a middle control layer operable to receive at least one of the plurality of route legs of the optimized route from the process control layer and provide commands to the device control layer, and the middle control layer is operable to optimize the at least one of the plurality of route legs of the optimized route to reduce a number of scheduling requests by the middle control layer to the process control layer, wherein the middle control layer is operable to optimize by autonomously, without interaction with the process control layer perform at least one of selecting one or more routing of the instruments that will achieve a fastest possible processing and grouping processing by a subsystem comprising two or more instruments based upon shared resources to form an optimized portion of the optimized  route,” ([0086-0093] wherein the optimized route is based on the global scheduling which to be optimized by the autonomous controlling of each carrier independent upon the central processor, and wherein faster and more effective route paths to be applied as in [0041-0045] “carriers” plural which reads on “two or more” and wherein each as an onboard intelligence processor, also see [0111-0112]. Moreover, the grouping is interpreted by grouping defined containers within a 
“wherein the at least one processor and the middle control layer are operable to cause the sample to be processed by a subsystem comprising two or more of the instruments specified in the optimized portion of the optimized route concurrently with the process control layer performing different actions.” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is to provide an automated and more effective route. See [0086-0093] wherein the inclusion of intelligent carriers that preform autonomous controlling providing effective routes, and wherein at least two containers are included as at least one container to be filled while the other container to be emptied. See [0111-0112] “This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”. Moreover, [0066-0069] and [0072]“parallelism”, “parallelization”, and “parallel performing”, read on “concurrently”, also see [0164] and [0172], “simultaneously”.)
Note: [0174] “Although the invention has been described with reference to exemplary embodiments, it is not limited thereto. Those skilled in the art will appreciate that numerous changes and modifications may be made to the preferred embodiments of the invention and that such changes and modifications may be made without departing from the true spirit of the invention.” i.e. combinations of different features/embodiments are applicable, expected by one of ordinary skill in the art. Also combination of a plurality of modules (which can include the same type of module or different types of modules)”

As to independent claim 12, Pollack teaches "An automated sample processing system comprising: a workflow management controller comprising a first processor, and a first computer readable medium comprising a workflow management layer configured to generate a process plan which comprises data regarding a process to be run on a sample, statuses of analyzers for processing the sample, specific steps for preparing the sample for processing on one or more of the analyzers;” ([abstract] wherein the diagnostic process is controller via a controller to control the process including a plurality of carriers and containers/instrument which reads on “workflow management”, see [0041-0042] “Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers. A central controller can facilitate traffic direction, scheduling, and task management for carriers.”, also see [0101] “system memory” and fig 5 and [0048] “lab automation system”. See claims 1-3 and [0111-0112]. Moreover, [abstract], [0041-0042], [0101], and claims 1-3, wherein the status of the carrier and containers/analyzers being empty or full reads on “statuses of the analyzer”, and wherein the steps of removing fluid from one container to another based on the management plan is disclosed. Moreover, [0115] and [0144] wherein the status to be reported and determined. The carriers reads on analyzers/instrument [0122-0126] “analyzer/tester”, as such instrument has its own controlling on onboard 
“a plurality of subsystems, each of the plurality of subsystem comprising two or more of the analyzers, the analyzers controlled on a device control layer;” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is to provide an automated and more effective route. See [0086-0093] wherein the inclusion of intelligent carriers that preform autonomous controlling providing effective routes. The subsystem includes at least two container as the fluid to be removed from one container to anther claims 1-3. See [0086-0093] wherein the inclusion of intelligent carriers that preform autonomous controlling providing effective routes, and wherein at least two containers are included as at least one container to be filled while the other container to be emptied. See the rejection of claim 1 above.) 
 “and an LAS controller coupled to the workflow management controller and being part of a laboratory automation system, the LAS controller comprising a second processor, and a second computer readable medium comprising a process control layer and a middle control layer, wherein the second processor and the middle control layer are operable to cause the sample to be processed by one or more of the plurality of subsystems specified in a portion of an optimized route to reduce a number of scheduling requests by the middle control layer to the process control layer, the optimizing including autonomously, without interaction with the process control layer performing by the middle control layer at least one of the selecting one or more of the 
 “and provide device commands to the device control layer, wherein the process control layer is configured for reviewing and evaluating all of the samples waiting to be processed by the sample processing system.” ([0041-0042] “queues”, and fig 5-6 and [0122-0126]. See [0035] and fig 10A-B “handling queues” and [0067] “waiting in queues”, reads on “waiting to be processed”)
Note: [0174] “Although the invention has been described with reference to exemplary embodiments, it is not limited thereto. Those skilled in the art will appreciate that numerous changes and modifications may be made to the preferred embodiments of the invention and that such changes and modifications may be made without departing from the true spirit of the invention.” i.e. combinations of different features/embodiments are applicable, expected by one of ordinary skill in the art. Also see [0039] “combination of a plurality of modules (which can include the same type of module or different types of modules)”

As to independent claim 15, Pollack teaches “A method comprising: providing, by a workflow management controller comprising a first processor, and a first computer readable medium comprising a workflow management layer configured to generate a process plan which comprises data regarding a process to be run on a sample, statuses of analyzers for processing the sample, specific steps for preparing the sample for processing on one or more of the analyzers;” ([abstract] wherein the diagnostic process is controller via a controller to control the process including a plurality of carriers and containers/instrument which reads on “workflow management”, see [0041-0042] “Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers. A central controller can facilitate traffic direction, scheduling, and task management for carriers.”, also see [0101] “system memory” and fig 5 and [0048] “lab automation system”. See claims 1-3 and [0111-0112]. Moreover, [abstract], [0041-0042], [0101], and claims 1-3, wherein the analyzer/tester”, as such instrument has its own controlling on onboard processor as disclosed in [0041-0045], [0111-0112] and [0086-0093]. See the rejection of claim 1 above.)
“instruction data for a sample to be processed to a laboratory automation system controller coupled to the workflow management controller, the laboratory automation system controller and being part of a laboratory automation system, and comprising a second processor, and a second computer readable medium comprising a process control layer and a middle control layer, wherein the second processor and middle control layer are operable to cause sample to be processed by one or more of the plurality of subsystems each subsystem comprising two or more analyzers specified in a portion of an optimized route autonomously,  without interaction with the process control layer performing by the middle control layer at least one of the selecting one or more of the instruments that will achieve a faster possible processing and grouping the two or more instruments of the subsystem for processing based upon shared resources,” (see the rejection of claim 1 above. [0086-0093] wherein the optimized route is based on the global scheduling which to be optimized by the autonomous controlling of each carrier independent upon the central processor, and wherein faster and more effective route paths to be applied as in [0041-0045], see [0111-0112] “can be assisted by real time processing” reads on “based on shared resources”; “the overall routing decision made by central controller”; “identifying next leg of a route”. Moreover, the grouping is applied in terms of some containers to be filled whereas the other to be emptied and so on is disclosed see [0111-0117] also see claims 1-3 wherein the grouping in terms of “place and pick up device”, “empty slot versus occupied slots”. Moreover, figs 5-6 the grouping in terms of having the same route for example route 3 and 4 both traverse route DFK of fig 6, also see [0121-0126]. Moreover, claim 1-5, wherein the automation system reads on “LAS”, and wherein the carriers each has its sensor/onboard processor/middle controller [0011], [0041-0045], [0086-0093] and [0111-0112]. Moreover, a second controller /external or sub controller/ i.e. the autonomous controller/middle controller to be applied as in [0165-0168] which reads on “second processor”. One of ordinary skill in the at the time of the invention would recognize that improving the process speed is considered an optimized process, wherein such optimizing is applied by determining an improved and autonomous decision of routes that expedite the process to become applicable in real time, i.e. the decision is not fully dependent of the central scheduler, instead the intelligent carriers perform an autonomous decision; thus such routes are optimized [0089-0090].)
“wherein the process control layer is configured for reviewing and evaluating all of the samples waiting to be processed by the sample processing system;” ([0041-0042] “queues”, and fig 5-6 and [0122-0126]. See [0035] and fig 10A-B “handling queues” and [0067] “waiting in queues”, reads on “waiting to be processed”)
“executing, by the LAS controller, the instruction data;” (claims 1-5, fig 5-6 [0100-0105], and fig 6 [0114-0116])
This instruction can be a next-hop instruction (e.g., identifying the next leg of a route),”. Moreover, ([0045] “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment” reads on “device control layer having instrument specific commands”, see the rejection of claim 1 above, see [0088-0091] “By moving processing capability and/or sensor capability onto each individual carrier, the carriers can participate actively and intelligently in their own routing through the track system.” Moreover, the second processor is disclosed in [0165-0168]) 
Note: [0174] “Although the invention has been described with reference to exemplary embodiments, it is not limited thereto. Those skilled in the art will appreciate that numerous changes and modifications may be made to the preferred embodiments of the invention and that such changes and modifications may be made without departing from the true spirit of the invention.” i.e. combinations of different features/embodiments are applicable, expected by one of ordinary skill in the art. Also combination of a plurality of modules (which can include the same type of module or different types of modules)”

As to claim 2, Pollack teaches “subsystems comprised one of a plurality of different sample processing subsystems.” ([0024] “subsystem”  “carriers on local track sections”, each route has its own components for example route 1 of [0118] and [0122-0126] has a defined section G and pipette 420, whereas route 2 has a different section H, and different pipette 422, and each has its own path.)

As to claim 3, Pollack teaches “further comprising receiving instruction data through a laboratory information system and providing the instruction data to the workflow management layer, wherein the workflow management layer comprises at least two sublayers.” (claims 1-3 wherein the instructions of scheduling and routing/paths is disclosed. Moreover, the different routes 1 and 2 each has its specific path and section and a point where the decision to be taken as in [0122-0126] and wherein at least route 1 and 2 reads on “sublayer” as each layer to control a specific route via the onboard processor, see [0011], [0111-0112] and [0041-0045]. )

As to claim 4, Pollack teaches “wherein the instrument is selected from a group consisting of an analyzer, an aliquotter, a robot, an input station, an output station, a decapper, a recapper, a gripper unit, a tube inspection unit (TIU), a liquid level detection LLD, and a centrifuge.” ([0003-004], fig 1, [0023], [0039-0040] “analyzer”; [0069] “by aliquoting”; [0111] “the carriers act like semi-autonomous robots that receive global routing instructions from a central controller,” and [0154] “robotic arm”; [0076-0077] “Entry paths 220 and 222 can be used to input samples to the track 200. For example, regular priority samples can be placed onto track 200 at input 220 and STAT priority samples can be placed on input 222” read on “input station” and “These inputs can be used as outputs for samples when complete, or other ports (not shown) can be used as the output paths for used samples” reads on “output station”, see [0084]; [0049] “decapper module”, “recapper module”; [0048-0049] “handling station”, “handling module” reads on “gripper unit” also see [0060] “handling mechanism such as sample probe arms”, and [0041-0042] and [0110] “holder”; [0060-0064] “tube”)

As to claim 9, Pollack teaches “the process control layer is operable to receive sample container data from the middle control layer.” ([0008-0009] and [0014wherein the onboard sensors to provide information, and wherein the sensors to provide the information to the onboard processors as in [0045] to be provided to the central controller [0042-0043], [0091], [0105] and [0111-0118], wherein the onboard sensors reads on “middle control layer”.)

As to claim 13, Pollack teaches “wherein the LAS controller is a first LAS controller and the laboratory automation system is a first laboratory automation system, and wherein the automated sample processing system comprises a second LAS controller associated with a second laboratory automation system coupled to the workflow management controller.” (fig 1 [0059-0061] wherein the analyzers 110, 120, and 130 has common track 100, and wherein such track can feed one or more track 100 can be part of a separate lab automation system that can be added onto otherwise self-contained stations,”, and some station can operate independently, i.e. second controller, “Some stations, such as high-volume chemistry station 130, can include their own friction track 136 that operates independently of track 100.” Moreover, one or ordinary skill in the art recognizes that multiple controllers/independent within the LAS reads on second controller. Moreover, another example is given in fig 2 A and [0062] as the decision point 164 and 166, are other controller within the LAS wherein the main controller is the central controller, also see fig 2B and [0063], and fig 3 [0065] as other examples are given “The internal paths can be used for internal queuing and can be managed independently within each analyzer module to allow each module to have greater control over samples to be processed.” Not mentioning the autonomous controllers performing a set of instructions based on the onboard processors/onboard sensors [0041-0045], [0111-0112] and [0086-0093], “Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers”, “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment”.)

As to claims 14 and 19, Pollack teaches “the LAS controller and the workflow management controller are configured to operate concurrently of each other.” ([0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled parallelism”, “parallelization”, and “parallel performing”, read on “concurrently”, also see [0164] and [0172], “simultaneously”.)

As to claim 16, Pollack teaches “wherein the instruction data comprises the process plan for the sample to be processed.” ([0030-0031] and fig 6-7 “navigation of sample carriers”, also see [0039-0041] and [0049-0050] and [0059-0060])

As to claim 17, Pollack teaches “wherein the process plan specifies one or more tests to be run on the sample.” (fig 1 and [0059-0061] analyzer/testing stations. Also see figs 2A-B and 3 and [0062-0065])

As to claim 18, Pollack teaches “wherein the LAS controller is a first LAS controller, the laboratory automation system is a first laboratory automation system, the instruction data is first instruction data, and wherein the method further comprises: “providing, by the workflow management controller, second instruction data for a sample to be processed to a second LAS controller coupled to the workflow management controller, the second LAS controller and being part of a second laboratory automation system, and comprising a third processor, and a third computer readable medium comprising a third process control layer and a third middle control layer; and executing, by the second LAS controller, the second instruction data.” (fig 1 [0059-0061] wherein the analyzers 110, 120, and 130 has common track 100, and wherein such track can track 100 can be part of a separate lab automation system that can be added onto otherwise self-contained stations,”, and some station can operate independently, i.e. second and third controllers, “Some stations, such as high-volume chemistry station 130, can include their own friction track 136 that operates independently of track 100.” Moreover, one or ordinary skill in the art recognizes that multiple controllers/independent within the LAS reads on second and third controller. Moreover, another example is given in fig 2 A and [0062] as the decision point 164 and 166, are other controller within the LAS wherein the main controller is the central controller, see [0045], also see fig 2B and [0063] , and fig 3 [0065] as other examples are given “The internal paths can be used for internal queuing and can be managed independently within each analyzer module to allow each module to have greater control over samples to be processed.” Not mentioning the autonomous controllers performing a set of instructions based on the onboard processors/onboard sensors [0041-0045], [0111-0112] and [0086-0093], “Central controller or processor: A central controller/ processor (which may sometimes be referred to as a central scheduler) is a processor that is part of the automation system, separate from any processors onboard carriers”, “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment”. )

As to claims 35 and 37, Pollack teaches “wherein the sample comprises blood or urine.” ([0040] “blood”, [0053] “blood, urine”, also see [0080] and [0147])

As to claim 38, Pollack teaches “the subsystems include at least two of an aliquotter, a decapper, a recapper, a gripper unit, a tube inspection unit, and a centrifuge.” ([0003-004], fig 1, [0023], [0039-0040] “analyzer”; [0069] “by aliquoting”; [0111] “the carriers act like semi-autonomous robots that receive global routing instructions from a central controller,” and [0154] “robotic arm”; [0076-0077] “Entry paths 220 and 222 can be used to input samples to the track 200. For example, regular priority samples can be placed onto track 200 at input 220 and STAT priority samples can be placed on input 222” read on “input station” and “These inputs can be used as outputs for samples when complete, or other ports (not shown) can be used as the output paths for used samples” reads on “output station”, see [0084]; [0049] “decapper module”, “recapper module”; [0048-0049] “handling station”, “handling module” reads on “gripper unit” also see [0060] “handling mechanism such as sample probe arms”, and [0041-0042] and [0110] “holder”; [0060-0064] “tube”)

As to claim 41, Pollack teaches “wherein the process control layer is operable to schedule the process to be run on the sample and the schedule is decoupled from generation of the process plan by the workflow management layer.” ([0088-0091] “By moving processing capability and/or sensor capability onto each individual carrier, the carriers can participate actively and intelligently in their own routing through the track system.”i.e. independently which reads on “decoupled”. [0041-0045] and [011-0112] the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is preform autonomous controlling providing effective routes. See [0111-0112] “This instruction can be a next-hop instruction (e.g., identifying the next leg of a route)”. Moreover, ([0045] “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment”. See [0003] “fully independent module” “standalone module”.)

As to claim 42, Pollack teaches “wherein the determining, by the at least one processor using the process control layer, the optimized route is based on the statuses of analyzers for processing the sample.” ([abstract], [0041-0042], [0101], and claims 1-3, wherein the status of the carrier and containers being empty or full, is detected by onboard sensors and wherein the route of and the action applied on full containers differs from the route/ action of an empty container, see [abstract] “to place a first fluid container to an empty slot of a carrier of the plurality of carriers while a second fluid container is in an occupied slot and control the place and pick device to subsequently remove the second fluid container from the occupied slot of the carrier.” See fig 11, claim 13 and  [0015] “the onboard processor is configured to direct the carrier to: (i) a first carrier location for having a first fluid container placed into an empty slot; and (ii) a second carrier location for having a second fluid container subsequently removed from an occupied slot.”, also see [0044], [0131], [0158] and [0168].)

As to claim 43, Pollack teaches “wherein the middle control layer provides information to the process control layer that the sample is processed and the process control layer forwards this information to the workflow management layer.” ([0114-0115] and fig 6, wherein the communication and scheduling between the carriers and the central management processor is disclosed “Central management processor can receive position information from multiple carriers” “information reported by the carriers”.)

As to claim 44, Pollack teaches “wherein the workflow management layer uses the information to continuously update the process plan, and wherein the process control layer is operable to select the optimized route based on the information.” ([0111] one embodiment is the semi-autonomous i.e. the decision could be applied based on the global instructions from the central controller and assisted by the onboard carrier intelligence processors “invention, the carriers act like semi-autonomous robots that receive global routing instructions from a central controller” as in [0045] “Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment”. As provided in the rejection of claim 7 above [0174] different embodiments are applicable.)

As to claim 45, Pollack teaches “wherein the optimized route is selected based on the statuses of analyzers for processing the sample.” ([0006] the onboard decision would provide a better throughput, and wherein such path/route decision includes the status to the container (full or empty) such status is determined via the carrier sensors 

As to claim 46, Pollack teaches “wherein the dividing, by the process control layer, the optimized route into the plurality of route legs is based on one or more of transport time, wait queue, waste disposal level and consumable level.” ([0124] “faster from that used during Route 1”. Moreover,[0006] and [0044] the simultaneous processing takes less time and increase the throughput of the system “independent carriers may be operating at the same time, on the same track, with carriers carrying one or a plurality of combinations of pay loads that differ by size, weight, form factor, and/or content”, which reads on “transport time”. Moreover, [0067] wherein to maximize throughput and to provide faster outcome by providing a “reliable timing model” provides faster outcome “It should be understood that individual modules can implement efficiency techniques, such as parallelism or processing multiple samples within a cycle, to maximize throughput, even when the number of tests-per-sample varies from an expected amount. Furthermore, it should be understood that in some embodiments, individual modules have different operation cycle times, and these modules can operate substantially asynchronously from one another. Virtual queues or buffers can be used to assist the management of sample scheduling where cycle times or demand vary between modules.” Different timing cycles and models are applied within the decided optimized route based on a variety of timing models and their corresponding approaches in order to provide the best route of the maximized throughput. See [0089] carrier can be tailored to limit acceleration/deceleration and jerk, while allowing the average velocity to be greater than that of traditional tracks.”)

Response to Arguments
Applicant's arguments filed on 11/9/20 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 10) “sample containers (here carriers) are not instruments in the context of the present application.”
The examiner respectfully does not agree, as the OA clearly delineates that the onboard processor (intelligence processor) of the containers represents the middle control layer, the use of “stations” wherein the carrier to transport among them does not change, and should not change any aspect of the rejection at all. Moreover, the applicant confuses the terms yet without providing any justification especially this term “station” has not been used in the OA at all, and yet such allegation has no bases and no legitimate argument MPEP 707.07 (a), CFR 37 1.111(b) “mere allegation”. Moreover, just for the sake of lingual clarification the applicant states that “carrier is not instrument”, which is not correct, based on the definition of the word instrument and based on the claimed language that does not specify why this instrument is different than the normal well-known meaning of an instrument.

The applicant argues (Remarks page 11) “Pollack lacks disclosure of four control layers as recited in claims 1 and 7”.
This argument is moot as there is no four control layers claimed neither in claim1 nor 7.)

The applicant argues (Remarks page 11) “Pollack appears to lack discussion of creation of a process plan (i.e. a series of sample processing (pre-treatment & analysis) steps that have to be performed) in the manner claimed by the Applicant”
The examiner does not agree, the applicant provide a generic allegation that does not specify a defined limitation or a defined section of the rejection, thus the examiner would like to refer to the rejection above and the provided responses in general due to lack of a specified argument, rather “mere unjustified complains”.

The applicant argues (Remarks page 11) “The modules of paragraphs [0039]-[0044] regard an analyzer not a software component as claimed by Applicant” 
The examiner respectfully does not agree, and would like to emphasize that the process of Pollack is a computerized process i.e. based on software instructions applied in every aspect such as the analyzer, [0144]).

The applicant argues (Remarks page 11) “While Pollack discloses a central controller, this specifically lacks the benefits of a multi-layer structure”.
The examiner respectfully does not agree, the multiple modules and the benfit of autonomous routing applied by a module (onboard intelligence) explained in the OA, please see [0041-0045] and [0111-0112]. Moreover, such argument is mere allegation as it lacks justifications 707.07 (a), CFR 37 1.111(b) “mere allegation”.

The applicant argues (Remarks page 11) “Pollack discusses a scheme where the individual carriers are used to control the routing, and not, as in the present case, a central process control layer.” “Pollack does not disclose routes being optimized by a middle control layer as Applicant claims”
The examiner respectfully does not agree, first, the teaching of Pollack provides different modules of different scenarios, and the rejection is provided based on the claimed scenario and delineated, thus the generic provided argument does not hold as the examiner expects to reply to a defined claim of a defined limitation to be challenged. The generic allegation would invoke a generic answer referring to the provided responses and the office action, MPEP 707.07 (a), CFR 37 1.111(b) “mere allegation”. Furthermore, all the limitations that the applicant challenges are depicted in the OA above, yet since there is no more than mere allegation, then the response is fairly to check such limitations in the above rejection. 

The applicant argues (Remarks page 13) “However, the Office Action does not address the claim recitations as amended.”
The examiner respectfully does not agree, and would like to refer to the rejection of the newly provided claims by the current amendment submitted on 11/9/20.

The applicant argues (Remarks page 16-18) “Note, this paragraph does not discuss how decisions are made other than to limit lateral forces. Certainly it does not discuss as recited in claim l "performing by the middle control layer at least one of selecting one or more of the two or more of the instruments that will achieve a fastest possible processing and grouping the two or more instruments of the subsystem for  processing based upon shared resources to form an optimized portion of the optimized route"
The examiner respectfully does not agree, and would like to refer to the responses that had been provided in the earlier office action that describes the process of Pollack wherein there are global scheduling and autonomous scheduling please the below responses for the previous OA.

The applicant argues (Remarks page18) “Applicant refers the Examiner instead to the use of the term "station" as discussed in Pollack as this tracks more closely to Applicant's use of the term instrument.”
The examiner respectfully does not agree, please refer to the examiner’s response above in regards to the term “station”. 

The rest of the arguments have been acknowledged yet the provided response of this office action and the previous response of the previous OAs which is provided below should be sufficient to answer the arguments.
______________________________________________________________
The following response is kept from the previous OA for the record and due to its relevance.
The applicant argues (Remarks page 9-10) “Applicant asserts that the pending claims are not anticipated by Pollack. For example, claim I recites, in part "optimizing, by the middle control layer to reduce a number of scheduling requests by the middle control layer to the process control layer, the optimizing including autonomously, without interaction with the process control layer performing by the middle control layer at least one of selecting one or more of the two or more of the instruments that will achieve a fastest possible processing and grouping the two or more instruments of the subsystem for processing based upon shared resources to form an optimized portion of the optimized route'' and "providing, by the at least one processor and the middle control layer, device commands to a device control layer, the device control layer having instrument specific commands causing a specific one of the two or more instruments in the optimized portion of the optimized route to process the sample in the sample container". Applicant asserts that at least these elements are not disclosed by Pollack”.
The examiner respectfully does not agree. First, based on the MPEP 2111 “Claims must be given their broadest reasonable interpretation in light of the specification”, and yet the specification indeed at least in [0092-0093] cites “In some embodiments, particularly for subassembly containers with complex structures (multiple subassemblies wrapped in such a container, the route leg provided by the PCL 60(a) to the MCL 70(a) is not scheduled in all details by the PCL 60(a). The MCL 70(a) has additionally schedule capabilities to optimize the route legs for a subassembly container. It has partial knowledge of the site network, relevant for the subassembly container, and optimizes the route leg in a manner that is similar to what the PCL 60(a) does for the process plan.” And “The MCL 70(a) receives route legs from the PCL 60(a) and maps the route legs to device commands which it sends to the DCL 70(b ), and it processes the tube based on this route leg autonomously, without interaction with PCL 60(a).” these two paragraphs explain the autonomous process, applied the middle layer 70(a) and/or 70(b) receives a general/global scheduling from the main controller 60, and then the middle layer compensate the route without any interference from the main controller i.e. autonomously. Also spec. [0065] defines as the controller 60 as the main controller whereas controller 70 is the middle controller.
Second, comparing with the specification and the prior art Pollack, the same exact approach has been disclosed, as cited in the OA, Pollack in [0041-0042] clearly the central controller provides a central/global schedule, yet the subsystem of carriers autonomously controls the routing to be autonomously controlled by processors onboard of the carriers i.e. the final decision is determined, wherein the optimization is to provide an automated and more effective route.”; (this is the second fact that does match the specification). Moreover, the examiner provided many examples of autonomous routing cited in [0086-0093] wherein the intelligent controller independently/autonomously controls the detailed routing, by optimizing the schedule taken from the main controller without the need for the main processor/controller. 
Third, each carrier has its own controller independently/onboard as disclosed in [0041-0045], the examiner would like to provide exact statements form [0044] and [0045] since the applicant find it irrelevant for whatever reason, “Independent carrier: In some embodiments, carriers may be characterized as independently controlled carriers.” The examiner didn’t copy and paste all [0044] because it is straight forward, thus the examiner invites the applicant to read it, as it should be comprehensible to one of ordinary skill in the art without the need to any clarifications. Also [0045] cites “Instructions may include instructions characterizing motion profiles, traffic, or trajectory rules. Some intelligent carriers may also include onboard sensors to assist onboard processors to route the carrier or make decisions responsive to the carrier's environment. Some intelligent carriers may include onboard components, such as motors or magnets, which allow the carrier to move responsive to control of an onboard processor.” Again all [0045] contains very relevant concept as it provides all possible approaches of using intelligent carrier that can decide its own rout independently, and again this paragraphs as the rest of the paragraphs should be comprehensive to one of ordinary skill in the art. Similarly paragraphs [0041-0044] each provides a non-exhaustive approaches of possible autonomous routing control. 
Fourth, as a recapitulation, as explained in the first bullet, the examination is applied in light of the specification, and in the specification, the main scheduling is done by the main processor, whereas the more detailed scheduling has been applied by the middle layer independently, after receiving the main schedule/global from the main controller which is exactly the same approach in [0041-0045] and other paragraphs cited in the OA. 
Fifth, the applicant alleges that the Pollack does not provide the claimed limitation, yet without stating any proof or evidence that explains such allegations. Thus, such allegation is moot based on the MPEP 707.07 (a), CFR 37 1.111(b) “mere allegation”.

The applicant argues (Remarks page 11) “In regard to the former elements, paragraphs [0086]-[0093] are cited. However, Applicant cannot find disclosure of such elements in these paragraphs. Without reproducing each of these paragraphs ad nauseum, Applicant submits these passages appear to discuss sensors, processing and control for how the carrier is routed to analyzers.”
The examiner respectfully does not agree. The main concept is to provide evidence of middle controller that takes the schedule form the main controller and customize it (in light of the specification as explained above). Such concept is applied in [0086-0093], the examiner would like to provide some quotes from these paragraphs “in some embodiments the added complexity and cost necessary to integrate intelligence and autonomy into individual carriers”,  “the present invention can utilize intelligent carriers to enable certain improvements over passive pucks on the friction-based tracks.”; “For example, a carrier can include an onboard optical reader to automatically read a barcode of a payload.”; “By moving processing capability and/or sensor capability onto each individual carrier, the carriers can participate actively and intelligently in their own routing through the track system. For example, if individual carriers can move independently of one another either by autonomous motive capabilities or by communication with the track, certain performance advantages can be realized”; “Because a carrier can know where it is and its motion relative to the track, a carrier can essentially drive itself,” And on and on and on of many examples the examiner can provide as. Similarly for [0111-0112] just by reading these paragraphs is good enough by themselves, and just by reading the OA should be self-explanatory, yet the examiner provided all these paragraphs in order to emphasize that the exact same limitations have been cited not once by many times indeed. Moreover, as explained above this argument is moot based on MPEP 707.07 (a), CFR 37 1.111(b) “mere allegation”, the applicant is incumbent to provide proof or evidence of his/her allegation, yet none of such has been provided other than mere disagreement.

The applicant argues (Remarks page 12) “Furthermore, this statement on its face relies on global scheduling not something performed by a middle control layer in the manner recited in claim 1.”
The examiner respectfully does not agree, as the applicant contradicts the application’s own specification as explained in the examiner replies above. Please refer to the above. Moreover, there is nowhere in the claim language that prevents the examiner form applying the concept of global scheduling as the generic schedule and then the middle controller will customize it and optimize it autonomously, if such interpretations is beyond the claimed language or not in light of the specification (which is not the case), then the applicant should provide a legitimate argument with proofs and evidence, rather than mere allegations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY TOATLEY can be reached on 5712722059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI

Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/2/2021